EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please amend the following claims:
60. (Currently Amended) The apparatus of claim 1 wherein the nasal cannula includes a base portion, and wherein each of the coupler extensions is integrated with the base portion of the nasal cannula.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach an apparatus for delivery of a flow of breathable gas to a user's airways comprising: a nasal cannula including two coupler extensions, wherein each of the coupler extensions includes a first surface configured to, in use, rest on a facial contact surface of the user on a respective side of the naris, wherein each of the coupler extensions includes a respective seat portion with a sealing bevel on a second surface opposite the first surface, wherein the sealing bevel of each of the seat portions is configured to receive and seal with the facial contact surface of the cushion, such that the sealing bevel is configured to sit between the facial contact surface of the cushion and the user’s face to thereby lift the facial contact surface of the cushion away from the user’s face.  This limitations in combination with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/LaToya M Louis/Primary Examiner, Art Unit 3785